Citation Nr: 0844895	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain prior to December 10, 2004, and a rating 
in excess of 20 percent from that date.  

2.  Entitlement to service connection for left thigh 
disability, to include as secondary to service-connected low 
back disability.  

3.  Entitlement to service connection for right hip 
disability, to include as secondary to service-connected low 
back disability.  

4.  Entitlement to service connection for right knee 
disability, to include as secondary to service-connected low 
back disability.  

5.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

6.  Entitlement to service connection for disability of the 
right upper extremity, claimed as neuropathy, to include as 
secondary to degenerative disc disease of the cervical spine.  

7.  Entitlement to service connection for disability of the 
left upper extremity, claimed as neuropathy, to include as 
secondary to degenerative disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to 
November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that rating decision, the RO 
continued a 10 percent rating for the veteran's service-
connected low back disability and denied his service 
connection claims.  The veteran disagreed with that decision, 
and perfected his appeal.  During the course of the appeal, 
the RO granted an increased rating, to 20 percent, for the 
veteran's low back disability from December 10, 2004, and he 
continued his appeal.  The veteran testified at a Board 
hearing held at the RO in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected lumbosacral strain.  He has stated that his back 
flares up when he does certain things and that before he 
retired he missed work because of this.  At the August 2008 
hearing, the veteran testified that his condition has 
worsened at least a little bit since his VA examination in 
August 2005.  He has reported pain in his right hip, right 
knee, and left thigh and contends this reflects disability 
related to his service-connected low back disability.  In a 
September 2008 letter, the veteran's private physician, Peter 
Walton, M.D., of Westchase Primary Care, stated that the 
veteran suffers for ongoing pain related to lumbar spine 
degenerative disc disease, spinal canal stenosis, and 
foramina narrowing and that his most recent MRI (magnetic 
resonance imaging) study of the lumbosacral spine was done in 
October 2007.  Dr. Watson said the veteran had shared with 
him that bilateral leg pain was bothering him.  Dr. Watson 
said he felt these complaints were related to the spinal 
pathology and that although there were no neurologic 
complaints such as numbness or bowel/bladder symptoms, this 
development was concerning.  

In view of the veteran's hearing testimony as to the 
worsening of his back disability and the passage of time 
since he was last examined by VA in August 2005, it is the 
Board's judgment that the veteran should be provided a 
current VA orthopedic examination.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (where veteran complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled him for another 
examination).  Also, to ensure complete development of the 
veteran's claims, action should be taken to obtain complete 
medical records for the veteran from Dr. Watson dated from 
June 2005, including the October 2007 lumbosacral MRI report, 
which is not currently in the claims file.  Also, it is the 
judgment of the Board that the VA examiner, in addition to 
assessing the current severity of the veteran's service-
connected low back disability, should be requested address 
questions regarding the presence and etiology of the 
veteran's claimed right hip disability, right knee 
disability, and left thigh disability.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The remaining issues on appeal are entitlement to service 
connection for degenerative disc disease of the cervical 
spine and service connection for right and left upper 
extremity disability, claimed as neuropathy, to include as 
secondary to degenerative disc disease of the cervical spine.  
The veteran contends that his current cervical spine 
disability is the result of injury in service in Vietnam, 
including by a sledge hammer head that flew off its handle 
and came down about 15 feet and hit him on the top of his 
left shoulder and also may be due to having been blown into a 
hole while running to avoid incoming shelling at his base.  
At the August 2008 hearing, the veteran testified that when 
he was blown into the hole he was unconscious briefly and as 
he was regaining consciousness, he was unable to feel his 
right arm and it was stuck behind him somehow and he was 
afraid he had lost his arm.  

Service medical records show that in January 1967 the veteran 
reported that he was standing near the side of a truck while 
a man was using a sledge hammer on top of the truck.  The 
veteran stated that the head of the hammer flew off and hit 
him on his left shoulder.  On examination of the left 
shoulder, there was minimal abrasion and edema; there was no 
limitation of motion.  The veteran was put on limited duty 
involving his left shoulder and arm for two days.  A record 
entry in February 1968 shows the veteran complained of low 
back pain and stated he had fallen in a hole the previous 
day.  The examiner continued the veteran on Robaxin and 
Darvon, which had been prescribed for back pain two weeks 
earlier.  The veteran was put on limited duty involving no 
heavy lifting or straining for 24 hours.  

VA medical records dated in the 1980s include complaints of 
neck and bilateral shoulder pain, and in an examination 
report dated in August 1991, a private neurologist, Eddy E. 
Berges, M.D., noted the veteran reported he started having 
back pain in service in 1967 and stated that in 1983 he 
started having severe neck pain that radiated to both upper 
extremities.  Additional post service private medical records 
show that when the veteran was seen with complaints of neck 
and shoulder pain in 1994 and 1995 he gave a history of pain 
in those areas for years and at that time gave a history of a 
neck injury in Vietnam.  In his September 2008 letter, Dr. 
Walton said he could not say whether the veteran's 
constellation of symptoms was caused by the sledge hammer 
head injury.  In order to fully develop the service 
connection claims pertaining to the veteran's cervical spine 
disability and claimed upper extremity disabilities, it is 
the judgment of the Board that the upcoming VA orthopedic 
examination should include examination for disabilities of 
the cervical spine and upper extremities and that the 
examiner should be requested to review the claims file and 
provide opinions as to the etiology of the identified 
disabilities.  Id.  

For completeness, the Board will request that any VA medical 
records for the veteran dated from August 2005 to the present 
be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any VA medical records for 
the veteran dated from August 2005 to 
the present.  

2.  Contact the veteran and request 
that he provide the name and address of 
the health care facility where he had 
an MRI study of the lumbosacral spine 
in October 2007.  With appropriate 
release authorization from the veteran, 
attempt to obtain a copy of the report 
of that MRI study and associate it with 
the claims file.  

Also request that the veteran provide 
release authorization for records from 
Peter Walton, M.D., Westchase Primary 
Care, 10933 Countryway Blvd., Tampa, 
Florida, 33636, dated from June 2005 to 
the present.  With authorization from 
the veteran, attempt to obtain the 
requested records and associate them 
with the claims file.  

3.  Then, arrange for a VA orthopedic 
examination of the veteran to determine 
the severity of his service-connected 
low back disability and to determine 
the nature and etiology of his claimed 
right hip disability, right knee 
disability, and left thigh disability.  
Also, the examiner should be requested 
to determine the nature and etiology of 
the veteran's cervical spine disability 
and claimed disabilities of both upper 
extremities.  All indicated studies 
should be performed.  

Lumbar spine range of motion studies 
should be performed, and if the lumbar 
spine is painful on motion, the examiner 
should state at what point in the range 
of motion pain begins and ends.  The 
examiner should address whether and to 
what extent there is likely to be 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain limits functional 
ability during flare-ups or with 
activity.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion, and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should be requested to 
address whether and to what extent the 
veteran has incapacitating episodes due 
to his service-connected low back 
disability, where an incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest and 
treatment by a physician.  

After examination of the veteran and 
review of the claims file, the examiner 
should be requested to do the following:  

(a) Identify any current right hip 
disability and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability had its onset in service 
or is causally related to any incident of 
service.  Also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current right hip disability was 
caused or chronically worsened by the 
veteran's service-connected low back 
disability;

(b) Identify any current right knee 
disability and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability had its onset in service 
or is causally related to any incident of 
service.  Also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current right knee disability was 
caused or chronically worsened by the 
veteran's service-connected low back 
disability.  

(c) Identify any current left thigh 
disability and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability had its onset in service 
or is causally related to any incident of 
service.  Also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
any current left thigh disability was 
caused or chronically worsened by the 
veteran's service-connected low back 
disability.  

(d) Identify any current cervical spine 
disability and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability had its onset in service 
or is causally related to any incident of 
service, including a sledge hammer head 
having struck him on the left shoulder 
and/or having been blown into a hole 
during an attempt to avoid a shelling 
attack in Vietnam.  

(e) Identify any current right upper 
extremity disability and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the disability had its onset 
in service or is causally related to any 
incident of service, including having 
been blown into a hole to attempt to 
avoid a shelling attack in Vietnam.  
Also, provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the 
disability was caused or chronically 
worsened by the veteran's cervical spine 
disability.  

(f) Identify any current left upper 
extremity disability and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that the disability had its onset 
in service or is causally related to any 
incident of service, including a sledge 
hammer head having struck him on the left 
shoulder.  Also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the disability was caused or chronically 
worsened by the veteran's cervical spine 
disability.  

The examiner is requested to explain the 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the examination 
report.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate:  entitlement to a 
rating in excess of 10 percent for 
lumbosacral strain prior to December 10, 
2004, and a rating in excess of 
20 percent from that date; entitlement to 
service connection for left thigh 
disability, to include as secondary to 
service-connected low back disability; 
entitlement to service connection for 
right hip disability, to include as 
secondary to service-connected low back 
disability; entitlement to service 
connection for right knee disability, to 
include as secondary to service-connected 
low back disability; entitlement to 
service connection for degenerative disc 
disease of the cervical spine; 
entitlement to service connection for 
disability of the right upper extremity, 
claimed as neuropathy, to include as 
secondary to degenerative disc disease of 
the cervical spine; and entitlement to 
service connection for disability of the 
left upper extremity, claimed as 
neuropathy, to include as secondary to 
degenerative disc disease of the cervical 
spine.  

If any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




